EXHIBIT 10.3

SECOND AMENDMENT TO REAL ESTATE SALE AGREEMENT

This SECOND AMENDMENT TO REAL ESTATE SALE AGREEMENT (“Amendment”) is made on
September 6, 2007 between CMD REALTY INVESTMENT FUND IV, L.P., an Illinois
limited partnership (“Seller”), and HARVARD PROPERTY TRUST, LLC, a Delaware
limited liability company, dba Behringer Harvard Funds (“Purchaser”).

A.                                   Seller and Purchaser entered into the Real
Estate Sale Agreement, dated August 15, 2007, regarding the sale and purchase of
the office buildings and related improvements commonly known as “Northpoint
Central”, “2603 Augusta” and “Regency Center” located in Houston, Texas and that
certain First Amendment to Real Estate Sale Agreement dated September 5, 2007
(collectively, the “Original Sale Agreement”).

B.                                     Seller has requested Purchaser to waive
the estoppel conditions and related rights set forth in Section 7 of the
Original Sale Agreement.  Purchaser is willing to waive such conditions and
rights subject to the terms and conditions set forth in this Amendment.

Seller and Purchaser agree as follows:

1.                                       Defined Terms.  All of the terms used
in this Amendment have the same meanings set forth for such terms in the
Original Sale Agreement, except to the extent expressly provided otherwise in
this Amendment.  The term “Sale Agreement” means the Original Sale Agreement, as
amended by this Amendment and as hereafter further amended from time to time.

2.                                       Estoppel Conditions.  Purchaser hereby
waives the Tenant Estoppel Condition set forth in Section 7(a) of the Original
Sale Agreement and all rights to terminate the Sale Agreement under Section 7(a)
and Section 7(d) of the Original Sale Agreement.  Seller and Purchaser each
waive the Extension Right under Section 7(c) of the Original Sale Agreement. 
Purchaser hereby acknowledges and agrees that it received an estoppel
certificate from the Association which satisfies the requirements of Section
7(b) of the Original Sale Agreement.

3.                                       T.R. Moore — Indemnity.  T.R. Moore &
Company, P.C. (“T.R. Moore”), a tenant under one of the Leases, has not as of
the date hereof, delivered to Seller and Purchaser a tenant estoppel certificate
that is acceptable to Purchaser.  T.R. Moore has stated in its estoppel
certificate that it believes it may have been overcharged for operating expenses
for prior years (the “Base Year Claim”.)  Notwithstanding the Base Year Claim,
Purchaser has agreed to waive its Tenant Estoppel Condition and proceed to
Closing.  In consideration of the foregoing, Seller hereby agrees to indemnify,
defend and hold Purchaser harmless from and against all claims(including
reasonable attorneys’ fees)  by T.R. Moore with respect to the Base Year Claim
(the “Base Year Indemnity”), provided, however, in no event shall Seller’s
liability under the foregoing Base Year Indemnity exceed $50,000.00.  In
addition, upon Closing, Seller shall deposit into escrow out of the proceeds of
Closing the sum of $50,000.00 (the “Base Year Claim Security”) to provide
Purchaser with adequate funds necessary to resolve the Base Year Claim with T.R.
Moore and to secure Seller’s performance under the Base Year Indemnity.  The
Base Year Claim Security shall be held in escrow following the Closing and
disbursed by


--------------------------------------------------------------------------------


Escrow Agent pursuant to the “Post-Closing Escrow Agreement” attached hereto and
made a part hereof as Exhibit A.  Seller and Purchaser each hereby covenant and
agree to execute and deliver to the other at Closing the Post-Closing Escrow
Agreement attached hereto as Exhibit A.  In addition, it shall be a condition
precedent to Purchaser’s obligation to close the transaction contemplated under
the Sale Agreement that the Base Year Claim Security be deposited in escrow with
the Escrow Agent and that Seller execute and deliver to Purchaser (through the
closing escrow) the Post-Closing Escrow Agreement.

4.                                       Survival.  Seller’s obligations under
the Base Year Indemnity shall survive until the earlier of (1) the date
Purchaser and T.R. Moore settle the Base Year Claim, (2) the date the entire
Base Year Security has been paid out of the escrow pursuant to the terms of the
Post-Closing Escrow Agreement and (3) August 31, 2009 (the Termination Date”). 
On the Termination Date, the Base Year Indemnity shall be deemed to be of no
further force or effect, and Purchaser shall be deemed to have released Seller
from all claims with respect to all matters related to the Base Year Claim.

5.                                       Full Force and Effect.  Except to the
extent expressly provided otherwise in this Amendment, all of the terms and
conditions set forth in the Original Sale Agreement shall remain in full force
and effect.

6.                                       Counterparts; Facsimile; E-Mail.  This
Amendment may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  For purposes of this Amendment, any signature transmitted by
facsimile or e-mail (in pdf format) shall be considered to have the same legal
and binding effect as any original signature.

[balance of page intentionally left blank; signature page follows]

2


--------------------------------------------------------------------------------


[signature page to Second Amendment to Real Estate Sale Agreement]

 

PURCHASER:

 

 

 

 

 

HARVARD PROPERTY TRUST, LLC,

 

 

a Delaware limited liability company, dba

 

 

Behringer Harvard Funds

 

 

 

 

 

By:

 /s/ Gary S. Bresky

 

 

Printed Name:

 Gary S. Bresky

 

 

Its:

 Chief Financial Officer / Treasurer

 

 

 

 

 

SELLER:

 

 

 

 

 

CMD REALTY INVESTMENT FUND IV,

 

 

L.P., an Illinois limited partnership

 

 

 

 

 

By:

CMD/FUND IV GP INVESTMENTS,

 

 

 

L.P., an Illinois limited partnership, its

 

 

 

general partner

 

 

 

 

 

 

 

By:

CMD REIM IV, INC., an Illinois

 

 

 

 

corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randall Highley

 

 

 

 

Printed Name:

 Randall Highley

 

 

 

 

Its:

 Vice President

 


--------------------------------------------------------------------------------


EXHIBIT A

POST-CLOSING ESCROW AGREEMENT

THIS POST-CLOSING ESCROW AGREEMENT (this “Agreement”) is entered into as of
September __, 2007, by and among CMD REALTY INVESTMENT FUND IV, L.P., an
Illinois limited partnership (“Seller”), and BEHRINGER HARVARD AUGUSTA LP, a
Texas limited partnership (“Purchaser”) and REPUBLIC TITLE OF TEXAS, INC.
(“Escrow Agent”).


RECITALS

A.                                   Seller and Harvard Property Trust, LLC, a
Delaware limited liability company, dba Behringer Harvard Funds (“Original
Purchaser”) entered into that certain Real Estate Sale Agreement dated as of
August 15, 2007 regarding certain real property commonly known as “Northpoint
Central”, “2603 Augusta” and “Regency Center,” located in Houston, Texas (the
“Original Agreement”), as amended by that certain First Amendment to Real Estate
Sale Agreement dated September 5, 2007 (the “First Amendment”), as further
amended by that certain Second Amendment to Real Estate Sale Agreement dated
September 6, 2007 (the “Second Amendment”; and together with the Original
Agreement and the First Amendment, collectively, the “Sale Agreement”). 
Original Purchaser assigned all of its right, title and interest in and to the
Sale Agreement to Behringer Harvard Opportunity OP I, LP, a Texas limited
partnership (“Behringer”) which assigned all of its right, title and interest in
and to the Sale Agreement to Purchaser pursuant to that certain Assignment of
Real Estate Sale Agreement by and between Behringer and Purchaser dated to be
effective as of August 15, 2007.  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Sale
Agreement.

B.                                   Pursuant to the Sale Agreement, Seller has
agreed that Seller shall establish an escrow account at the Closing thereunder
to serve as security for Seller’s Base Year Indemnity (as defined in the Second
Amendment).

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller, Purchaser and Escrow Agent
hereby agree as follows:

1.                                       Appointment of Escrow Agent.  Seller
and Purchaser hereby appoint and designate Escrow Agent as the escrow agent for
the purposes set forth herein, and Escrow Agent hereby accepts such appointment.

2.                                       Deposit and Investment of Funds.

(a)                                  Upon the Closing under the Sale Agreement,
Seller shall deposit with Escrow Agent out of the proceeds of closing the cash
amount of Fifty Thousand and No/100ths Dollars ($50,000.00) (the “Base Year
Claim Security”) in an escrow account in the name of Seller (the “Escrow
Account”), to be released from such Escrow Account in accordance with the terms
of this Agreement.

A-1


--------------------------------------------------------------------------------


(b)                                 Escrow Agent shall invest all cash amounts
deposited into the Escrow Account (and all payments, collections, interest and
other proceeds of any such investments) in money market accounts or such other
investments as Seller and Purchaser may approve in writing.  Escrow Agent shall
have no liability for any loss incurred by reason of any such investments,
except for actions which result from its fraud, negligence or willful
misconduct.  All interest received with respect to the Base Year Claim Security
shall be disbursed by Escrow Agent as provided in this Agreement.

3.                                       Draws of Base Year Security.

(a)                                  At any time after the Closing and after the
satisfaction of the procedures set forth in this Section 3(a) and until the
Termination Date, Purchaser shall be entitled to have funds released from the
Escrow Account at its discretion in amounts up to the full remaining principal
amount of the Base Year Claim Security for the purpose of satisfying the Base
Year Claim (as defined in the Second Amendment) with T.R. Moore (as defined in
the Second Amendment), including reasonable attorneys’ fees.  In order to be
entitled to funds from the Escrow Account, Purchaser shall submit to Escrow
Agent and Seller a copy of a written request to disburse funds to T.R. Moore and
a detailed explanation of the settlement Purchaser reached with T.R. Moore with
respect to the Base Year Claim together with supporting documentation evidencing
the basis upon which such settlement was reached.  Escrow Agent shall release
funds from the Escrow Account in accordance with any such request upon
confirmation of Seller’s receipt of such prior notice and supporting
documentation, provided, however, if Seller does not acknowledge receipt of such
notice and documentation within five (5) business days following the date Seller
receives such notice, then Seller shall be deemed to have acknowledged such
receipt.  Notwithstanding anything in this Section 3 to the contrary, Seller
shall have no rights of approval with respect to the amount of the Base Year
Claim or any other aspect of the settlement or documentation (except that
Seller’s liability in respect to such claim, attorneys’ fees and any settlement
of such claim is limited to the amount of the Base Year Claim Security), and
Escrow Agent shall release the funds as requested upon Seller’s acknowledgement
of receipt of such notice and supporting documentation or Seller’s deemed
receipt of same.  As used herein, the term “Termination Date” shall mean the
earlier of (1) the date Purchaser and T.R. Moore settle the Base Year Claim, (2)
the date the entire Base Year Claim Security has been paid out of this escrow
pursuant to the terms of this Agreement and (3) August 31, 2009.

(b)                                 Escrow Agent shall return any remaining
portion of the Base Year Claim Security to Seller upon the Termination Date.

4.                                       Governing Law.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Texas.

5.                                       Headings.  The headings used herein are
for convenience only and are not to be used in interpreting this Agreement.

6.                                       Amendments.  This Agreement may only be
amended by a written amendment executed by all the parties hereto.

A-2


--------------------------------------------------------------------------------


7.                                       Further Assurances.  The parties hereto
agree to execute such other documents and perform such other acts as may be
reasonably necessary or proper and usual to effect this Agreement.

8.                                       Counterparts; Facsimile/Computer
Scanned Image Execution.  This Agreement may be signed in multiple counterparts
which, when signed by all parties, shall constitute a binding agreement. 
Facsimile or computer scanned image transmissions evidencing the execution of
this Agreement shall be acceptable, with original execution pages to be
delivered to each party by mail.

9.                                       Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of Seller, Purchaser,
Escrow Agent and their respective personal representatives, heirs, successors
and assigns.

10.                                 Attorneys’ Fees.  If any suit is filed to
enforce the terms hereof, the prevailing party shall be entitled to its
reasonable attorneys’ fees.


11.                                 NOTICES.  ANY NOTICES OR OTHER
COMMUNICATIONS PERMITTED OR REQUIRED TO BE GIVEN HEREUNDER SHALL BE IN WRITING,
SHALL BE DELIVERED PERSONALLY, BY REPUTABLE OVERNIGHT DELIVERY SERVICE, OR BY
FAX (PROVIDED A HARD COPY IS DELIVERED ON THE NEXT BUSINESS DAY BY PERSONAL
DELIVERY OR REPUTABLE OVERNIGHT DELIVERY SERVICE), AND SHALL BE ADDRESSED TO THE
RESPECTIVE PARTY AS SET FORTH IN THIS SECTION 11.  ALL NOTICES AND
COMMUNICATIONS SHALL BE DEEMED GIVEN AND EFFECTIVE UPON RECEIPT THEREOF.

To Seller:

 

CMD Realty Investment Fund IV, L.P.

 

 

c/o Wind Realty Partners

 

 

101 North Wacker Drive, Suite 2002

 

 

Chicago, Illinois 60606

 

 

Attn:

Mr. Joseph Bowar

 

 

Phone:

(312) 525-8224

 

 

Fax:

(312) 525-8018

 

 

Email:

jbowar@windrp.com

 

 

 

with a copy to:

 

DLA Piper US LLP

 

 

203 North LaSalle Street

 

 

Suite 1900

 

 

Chicago, Illinois 60601

 

 

Attn:

Randal J. Selig, Esq.

 

 

Phone:

(312) 368-2120

 

 

Fax:

(312) 630-5351

 

 

Email:

randal.selig@dlapiper.com

 

A-3


--------------------------------------------------------------------------------


 

with a copy to:

 

c/o F. H. Prince & Co. Inc.

 

 

303 West Madison

 

 

Suite 1900

 

 

Chicago, Illinois 60606

 

 

Attn:

Randall Highley

 

 

Phone:

(312) 419-9500

 

 

Fax:

(312) 419-9502

 

 

 

To Purchaser:

 

Behringer Harvard

 

 

15601 Dallas Parkway

 

 

Suite 600

 

 

Addison, Texas 75001

 

 

Attn:

Joe Jernigan

 

 

Phone:

(866) 655-3600

 

 

Fax:

(866) 655-3610

 

 

 

 

with a copy to:

 

Powell & Coleman

 

 

8080 North Central Expressway

 

 

Suite 1380

 

 

Dallas, TX 75231

 

 

Attn:

Carol Satterfield, Esq.

 

 

Phone:

(469) 341-2423

 

 

Fax:

(214) 373-8768

 

 

 

 

To Escrow Agent:

 

Republic Title of Texas, Inc.

 

 

2626 Howell Street

 

 

10th Floor

 

 

 

Dallas, Texas 75204

 

 

Attn:

Gwen Behrens

 

 

Phone:

(214) 754-7774

 

 

Fax:

(214) 855-8898

 

or to such additional or other persons, at such other address or addresses as
may be designated by notice from Purchaser or Seller or Escrow Agent, as the
case may be, to the others.  Notices by hand delivery shall be deemed given and
effective upon the delivery thereof.  Notices by overnight courier shall be
deemed given and effective on the first business day following the delivery
thereof to Federal Express, UPS or another recognized overnight courier service
(or, in the case of notices addressed to a party outside the United States, on
the third business day following the delivery thereof to such overnight courier
service).

12.                                 Duties of Escrow Agent; Indemnification. 
Purchaser and Seller, jointly and severally, hereby agree to protect, defend,
indemnify and hold harmless Escrow Agent from and against any and all liability,
claims, including without limitation demands, losses, damages, actions and
causes of action, and to reimburse expenses, costs and reasonable attorneys’
fees which Escrow Agent, at any time, may sustain or incur in connection with
this Agreement, excepting claims, demands, losses, damages, actions and causes
of action caused by the fraud, negligence, or willful misconduct of Escrow
Agent.  Escrow Agent may act upon any instrument

A-4


--------------------------------------------------------------------------------


or other writing believed by it in good faith to be genuine and to have been
signed or presented by the proper person and shall not be liable to any party
hereto in connection with the performance of its duties hereunder, except for
its own fraud, negligence or willful misconduct.  Escrow Agent’s duties shall be
determined only with reference to this Post-Closing Escrow Agreement, the Sale
Agreement and applicable laws, and Escrow Agent is not charged with knowledge of
or any duties or responsibilities in connection with any other document or
agreement.  If in doubt as to its duties and responsibilities hereunder, Escrow
Agent may (i) consult with counsel of its choice and shall be protected in any
action taken or omitted in connection with the written advice or opinion of such
counsel; or (ii) place the matter before any court of competent jurisdiction,
transferring to the court the entire balance of the Base Year Claim Security,
whereupon Escrow Agent shall be relieved of any further obligations hereunder.

[SIGNATURE PAGES FOLLOW]

A-5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Post-Closing Escrow
Agreement effective as of the date first above written.

 

    PURCHASER:

 

 

 

 

 

    BEHRINGER HARVARD AUGUSTA LP, a Texas
    limited partnership

 

 

 

 

 

    By:

 

 

 

 

    Printed Name:

 

 

 

 

    Its:

 

 

 

 

 

 

 

SELLER

 

 

CMD REALTY INVESTMENT FUND IV, L.P., an
Illinois limited partnership

 

 

 

 

 

By:   CMD/FUND IV GP INVESTMENTS, L.P., an
         Illinois limited partnership, its general partner

 

 

 

 

 

         By:  CMD REIM IV, INC., an Illinois corporation,
                 its general partner

 

 

 

 

 

 

 

 

                 By:

 

 

 

 

                 Printed Name:

 

 

 

 

                 Its:

 

 

 

 

 

 

 

 

 

 

 

ESCROW AGENT:

         REPUBLIC TITLE OF TEXAS, INC.

 

 

 

 

 

 

         By:

 

 

 

 

         Name:

 

 

 

 

         Title:

 

 

 


--------------------------------------------------------------------------------